[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Harvey, Slip Opinion No. 2017-Ohio-4022.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-4022
                      TOLEDO BAR ASSOCIATION v. HARVEY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Toledo Bar Assn. v. Harvey, Slip Opinion No.
                                   2017-Ohio-4022.]
Attorneys—Misconduct—Violations of the professional-conduct rules, including
        neglecting client matters, engaging in conduct that is prejudicial to the
        administration of justice, failing to return unearned fees, and failing to
        cooperate in disciplinary investigations—Permanent disbarment.
      (No. 2015-0742—Submitted March 1, 2017—Decided May 31, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-004.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Beauregard Maximillion Harvey, of Sylvania, Ohio,
Attorney Registration No. 0078717, was admitted to the practice of law in Ohio in
2005. This is Harvey’s third attorney-discipline case before this court, and the
                            SUPREME COURT OF OHIO




Board of Professional Conduct recommends that we indefinitely suspend him from
the practice of law. For the reasons explained below, we hold that permanent
disbarment is the only appropriate sanction.
                 Prior Discipline and Procedural Background
        {¶ 2} In October 2012, we suspended Harvey for one year, but stayed the
suspension on conditions, upon finding that he had committed professional
misconduct—mostly neglect—in 12 bankruptcy matters and one small-claims
action. See Toledo Bar Assn. v. Harvey, 133 Ohio St.3d 228, 2012-Ohio-4545, 977
N.E.2d 628.
        {¶ 3} Less than two years later, in September 2014, we found that he had
committed misconduct in connection with four client matters, including
incompetently handling and neglecting clients’ cases, failing to maintain records
for his client trust account, improperly communicating with an opposing party
despite knowing that the party was represented by counsel, failing to cooperate in
a disciplinary investigation, and refusing to pay a fee-dispute arbitration award of
$2,500, which resulted in a default judgment against him. Toledo Bar Assn. v.
Harvey, 141 Ohio St.3d 346, 2014-Ohio-3675, 24 N.E.3d 1106. Some of the
misconduct occurred during the period of his 2012 stayed suspension.            We
suspended him for two years, with six months stayed on conditions, including that
he submit proof that he had paid the default judgment against him.
        {¶ 4} Harvey, however, did not comply with our 2014 suspension order.
For example, he failed to properly notify his clients of his suspension. He also
failed to submit proof of payment of the default judgment. The suspension remains
in effect.
        {¶ 5} In March 2015, relator filed an amended five-count complaint against
Harvey. After he failed to answer, we imposed an interim default suspension
pursuant to Gov.Bar R. V(14)(B)(1). 143 Ohio St.3d 1241, 2015-Ohio-2173, 37
N.E.3d 163. In November 2015, we found him in contempt because he had not




                                         2
                                January Term, 2017




timely complied with our default-suspension order. 144 Ohio St.3d 1401, 2015-
Ohio-4738, 41 N.E.3d 441. Harvey later moved for leave to answer relator’s
amended complaint. We granted his motion and remanded the case to the board,
although we kept his interim default suspension in place. 144 Ohio St.3d 1453,
2016-Ohio-99, 43 N.E.3d 461.
       {¶ 6} On remand, relator filed a second amended complaint and Harvey
stipulated to the charges against him. After a hearing, the board issued a report
finding that Harvey had engaged in most of the charged misconduct and
recommending that we indefinitely suspend him and impose conditions on any
potential reinstatement. No one objected to board’s report and recommendation.
                                    Misconduct
     Counts one and three: Neglect and failure to cooperate in disciplinary
                                   investigations
       {¶ 7} Count one of relator’s complaint involved Harvey’s 2013 and 2014
representation of Darrah Okeke, a defendant in a civil suit. Specifically, Harvey
failed to respond to discovery requests and the plaintiff’s dispositive motions,
which resulted in a judgment against Okeke and the garnishment of her wages. At
a hearing on the plaintiff’s motions for sanctions and attorney fees—to which
Harvey had also failed to respond—Okeke testified that Harvey had never
discussed with her potential responses to the plaintiff’s discovery requests or
dispositive motions. Harvey also failed to respond to relator’s eventual inquiry
about the case and to cooperate in relator’s disciplinary investigation.
       {¶ 8} Count three involved Harvey’s 2012 and 2013 representation of
Renee Foels, a plaintiff in a personal-injury case. After Harvey failed to appear for
three pretrial conferences and ignored discovery requests, the court dismissed
Foels’s case. But Harvey never informed Foels that he had failed to respond to the
discovery requests and to appear for conferences and that the court had dismissed
her case. He also failed to cooperate in relator’s ensuing disciplinary investigation.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} Based on this conduct, the parties stipulated and the board found as to
each count that Harvey violated Prof.Cond.R. 1.1 (requiring a lawyer to provide
competent representation to a client), 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), 1.4(a)(1) through (3) (requiring a lawyer to
reasonably communicate with a client), 1.4(b) (requiring a lawyer to explain a
matter to the extent reasonably necessary to permit the client to make an informed
decision), 8.4(d) (prohibiting a lawyer from engaging in conduct that is prejudicial
to the administration of justice), and 8.1(b) and Gov.Bar R. V(9)(G) (both requiring
an attorney to cooperate with a disciplinary investigation). We adopt these findings
of misconduct.
            Count two: Neglect and failure to complete legal services
       {¶ 10} Count two involved Harvey’s 2010 representation of Pamela Stahl,
who paid him two retainers of $1,000 each to file a motion in her domestic-relations
case. Although a portion of the second retainer constituted unearned fees paid in
advance, Harvey did not deposit the funds into his client trust account. More
importantly, he never filed the requested motion. Nor did he communicate that
information to his client, keep her apprised of the progress—or lack thereof—of
her case, or refund any portion of the $2,000 that she had paid him.
       {¶ 11} Based on this conduct, the parties stipulated and the board found that
Harvey violated Prof.Cond.R. 1.1, 1.3, 1.4(a)(1) through (3), 1.4(b), 1.15(c)
(requiring a lawyer to deposit into a client trust account legal fees and expenses that
have been paid in advance), and 1.16 (e) (requiring a lawyer to promptly refund
any unearned fee upon the lawyer’s withdrawal from employment). We adopt the
board’s findings of misconduct.
  Counts four and five: Failure to notify clients of his suspension and failure to
                          return advanced, unearned fees
       {¶ 12} In count four, relator alleged that Michael Smith paid Harvey a $750
retainer in August 2014 to seek judicial release for his son. Harvey did not




                                          4
                                      January Term, 2017




subsequently notify Smith that we suspended him from the practice of law the
following month. When Smith learned of the suspension, he sent Harvey text
messages demanding the return of his retainer, but Harvey refused to refund the
money.
         {¶ 13} Similarly, in count five, relator alleged that Christopher Pacer paid
Harvey $400 in August 2014 for representation in a drunk-driving case. Harvey
did not notify Pacer when we subsequently suspended him. When Pacer appeared
in court for a September 2014 hearing, the court informed him of Harvey’s
suspension. Despite Pacer’s demand for a refund, Harvey refused to return any of
the advanced fee.
         {¶ 14} The parties stipulated and the board found as to each count that
Harvey violated his 2014 suspension order (requiring him to, among other things,
notify all clients in pending matters of his suspension and refund any unearned fees
paid in advance), former Gov.Bar R. V(8)(E)(1)(a) (requiring a suspended lawyer
to notify all clients being represented in pending matters of his or her suspension),1
and Prof.Cond.R. 1.16(e). We adopt the board’s misconduct findings.
                                            Sanction
         {¶ 15} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors involved, and the sanctions imposed in similar
cases.
                            Aggravating and mitigating factors
         {¶ 16} The board did not find that any of the mitigating factors listed in
Gov.Bar R. V(13)(C) were applicable in this case. As aggravating factors, the
board found that Harvey has a significant disciplinary record, he demonstrated a



1
 Effective January 1, 2015, the provisions previously set forth in Gov.Bar R. V(8)(E)(1) are codified
in Gov.Bar R. V(22)(A)(1). 140 Ohio St.3d CXL.




                                                 5
                             SUPREME COURT OF OHIO




selfish motive by accepting money from clients but then failing to perform the
agreed-upon legal services, he demonstrated a pattern of misconduct, he committed
multiple offenses, he was initially unresponsive and uncooperative in the
disciplinary process, and his misconduct negatively impacted some of his clients.
See Gov.Bar R. V(13)(B)(1) through (5) and (8).
       {¶ 17} We agree with the board’s findings here, and we also find that
Harvey’s failure to pay restitution constituted an additional aggravating factor. See
Gov.Bar R. V(13)(B)(9).       The board acknowledged that at the time of his
disciplinary hearing, Harvey had not made restitution to some of the clients entitled
to reimbursement of unearned fees, despite the fact that he was then employed.
                               Applicable precedent
       {¶ 18} To support its recommended sanction, the board cited several cases
in which we indefinitely suspended attorneys for similar misconduct. We find,
however, that the totality of the circumstances here favor a more severe sanction
than we imposed in the cases relied on by the board.
       {¶ 19} For example, the board cited Columbus Bar Assn. v. Boggs, 129
Ohio St.3d 190, 2011-Ohio-2637, 951 N.E.2d 65, in which we indefinitely
suspended an attorney who—similar to Harvey—neglected multiple client matters,
failed to refund unearned fees, misused his client trust account, and had two prior
discipline cases. The attorney in Boggs, however, “made full disclosures to the
board” and “exhibited a cooperative attitude” toward the disciplinary proceedings.
Id. at ¶ 24.    Harvey, in contrast, refused to cooperate in two disciplinary
investigations in this case, and he initially failed to answer relator’s complaint,
which led to an interim default suspension. In addition, the board described his
demeanor at his disciplinary hearing as “less than contrite” and his testimony as “at
times needlessly evasive and combative.” Most significantly, he did not comply
with our 2014 suspension order, and we cited him for contempt for violating our




                                         6
                                  January Term, 2017




2015 interim default-suspension order. Unlike the attorney in Boggs, Harvey has
shown very little respect for our attorney-discipline process.
        {¶ 20} The board also relied on Disciplinary Counsel v. Bogdanski, 135
Ohio St.3d 235, 2013-Ohio-398, 985 N.E.2d 1251, in which we indefinitely
suspended an attorney for serious misconduct that included incompetently handling
and neglecting client matters, refusing to make restitution to one client, and failing
to cooperate in a disciplinary investigation. Bogdanski, however, had no prior
discipline. Id. at ¶ 23. Harvey had three attorney-discipline cases filed against him
in less than four years. In his first case, we reduced the board’s recommended
sanction in light of significant mitigating evidence, including that Harvey had
purportedly made changes to his law practice to prevent similar misconduct in the
future. See Harvey, 133 Ohio St.3d 228, 2012-Ohio-4545, 977 N.E.2d 628, at ¶ 13,
19-20. We also ordered that as part of his conditionally stayed suspension, he
submit to monitored probation “with particular emphasis on oversight of Harvey’s
case-management system.” Id. at ¶ 19. Those remedial measures did not work.
Harvey continued to neglect his clients’ cases and commit other misconduct—even
during his stayed suspension—which ultimately supports a conclusion that he lacks
the ability to ethically represent clients.
        {¶ 21} The board also cited Mahoning Cty. Bar Assn. v. DiMartino, 147
Ohio St.3d 345, 2016-Ohio-5665, 65 N.E.3d 737, in which we imposed a second
indefinite suspension on an attorney appearing before us for the fifth time and who
had neglected a client matter and had failed to cooperate in the subsequent
disciplinary investigation. In mitigation, however, the attorney in DiMartino made
restitution, submitted numerous character letters from local judges and attorneys,
and introduced evidence from his treating psychologist. The psychologist indicated
that DiMartino’s misconduct was directly related to mental disorders, that he had
made good progress since beginning treatment for those disorders, and that he
would be able to return to the ethical practice of law. Id. at ¶ 10. Harvey did not




                                              7
                             SUPREME COURT OF OHIO




present any character evidence.     Nor did he rectify the consequences of his
unprofessional conduct by making restitution. And although he testified that he
had been diagnosed with attention-deficit disorder, he failed to properly present the
necessary evidence linking his condition to his misconduct.
       {¶ 22} The purpose of the attorney-discipline system is to protect the public
and allow us to ascertain a lawyer’s fitness to practice law. See Disciplinary
Counsel v. Agopian, 112 Ohio St.3d 103, 2006-Ohio-6510, 858 N.E.2d 368, ¶ 10.
We have held that “accepting legal fees and then failing to carry out the contract
for employment is tantamount to theft of client funds and is also cause for
disbarment, particularly when coupled with neglect, a history of misconduct, and
other disciplinary infractions.” Disciplinary Counsel v. Frazier, 110 Ohio St.3d
288, 2006-Ohio-4481, 853 N.E.2d 295, ¶ 54, citing Columbus Bar Assn. v.
Moushey, 104 Ohio St.3d 427, 2004-Ohio-6897, 819 N.E.2d 1112, ¶ 16; see also
Disciplinary Counsel v. Henry, 127 Ohio St.3d 398, 2010-Ohio-6206, 939 N.E.2d
1255, ¶ 33 (“the presumptive sanction for attorneys who accept retainers and then
fail to carry out contracts of employment is disbarment”).
       {¶ 23} Here, Harvey failed to return unearned fees, which, as indicated in
Frazier and Henry, is tantamount to theft of client funds. He has a history of
misconduct, including a pattern of not simply neglecting clients but abandoning
them. And as the board found, he “has a history of not complying with orders of
the Supreme Court of Ohio and ignoring the requirements associated with the
disciplinary process.” Considering this grievous misconduct, our precedent, the
profusion of aggravating factors, and the absence of any mitigating factors, we hold
that he is not fit to practice law in Ohio and that disbarment is therefore the only
appropriate sanction.




                                         8
                               January Term, 2017




                                   Conclusion
       {¶ 24} For the reasons explained above, Beauregard Maximillion Harvey is
hereby permanently disbarred from the practice of law in Ohio. Costs are taxed to
Harvey.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, FISCHER, and DEWINE, JJ., concur.
       KENNEDY, FRENCH, and O’NEILL, JJ., dissent and would indefinitely
suspend the respondent and deny credit for time served under any other
suspensions.
                               _________________
       Michael A. Bonfiglio, Bar Counsel; Marshall & Melhorn, L.L.C., and John
A. Borell Jr.; and Bunda, Stutz & DeWitt, P.L.L., and Joseph P. Dawson, for relator.
       Beauregard Maximillion Harvey, pro se.
                               _________________




                                         9